Case: 17-13535    Date Filed: 02/12/2019   Page: 1 of 28


                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13535
                          ________________________

                       D.C. Docket No. 4:16-cr-10052-JIC-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                       versus

HENRY VAZQUEZ VALOIS,
LUIS FELIPE VALENCIA,
DIEGO PORTOCARRERO VALENCIA,

                                                          Defendants-Appellants.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                               (February 12, 2019)

Before JORDAN, GRANT, and HULL, Circuit Judges.

HULL, Circuit Judge:

      Henry Vazquez Valois (“Vazquez”), Luis Felipe Valencia (“Valencia”), and

Diego Portocarrero Valencia (“Portocarrero”) appeal their convictions and
               Case: 17-13535       Date Filed: 02/12/2019       Page: 2 of 28


sentences for trafficking cocaine in international waters, in violation of the

Maritime Drug Law Enforcement Act (“MDLEA”). See 46 U.S.C. §§ 70501–

70508. Broadly speaking, they raise five issues on appeal. After review and with

the benefit of oral argument, we conclude that the defendants have shown no error,

and we affirm their convictions and sentences. We address each issue in turn.

                                         I. MDLEA

       All three defendants challenge the district court’s exercise of extraterritorial

jurisdiction under the MDLEA. 1 Collectively, they argue that the MDLEA is

unconstitutional for four reasons: (1) Congress’s authority to define and punish

felonies on the high seas does not extend to felonies without any connection to the

United States; (2) due process prohibits the prosecution of foreign nationals for

offenses that lack a nexus to the United States; (3) the MDLEA violates the Fifth

and Sixth Amendments by removing the determination of jurisdictional facts from

the jury; and (4) the admission of a certification of the Secretary of State to

establish extraterritorial jurisdiction violates the Confrontation Clause.

       As the defendants concede, each of these arguments is foreclosed by binding

precedent. Regarding the defendants’ first argument, in United States v. Campbell,

we held that the MDLEA is a valid exercise of Congress’s power under the


       1
          We review de novo a district court’s interpretation of a statute. United States v.
Cruickshank, 837 F.3d 1182, 1187 (11th Cir. 2016). Likewise, we review de novo whether a
statute is constitutional. Id.
                                               2
              Case: 17-13535     Date Filed: 02/12/2019   Page: 3 of 28


Felonies Clause as applied to offenses without a nexus to the United States. 743

F.3d 802, 810 (11th Cir. 2014); see also United States v. Cruickshank, 837 F.3d

1182, 1187-88 (11th Cir. 2016) (following Campbell and reaching the same

holding). In Campbell, we recognized that we have upheld extraterritorial

convictions under our drug trafficking laws as an exercise of power under the

Felonies Clause. 743 F.3d at 810.

       As to the defendants’ second contention, in United States v. Rendon, we held

that the Due Process Clause of the Fifth Amendment does not prohibit the trial and

conviction of aliens captured on the high seas while drug trafficking because the

MDLEA provides clear notice that all nations prohibit and condemn drug

trafficking aboard stateless vessels on the high seas. 354 F.3d 1320, 1326 (11th

Cir. 2003). The defendants’ MDLEA convictions do not violate their due process

rights even if the offenses lack a nexus to the United States. Campbell, 743 F.3d at

812.

       Concerning the defendants’ third argument, in United States v. Tinoco, we

held that the MDLEA jurisdictional requirement goes to the subject-matter

jurisdiction of courts and is not an essential element of the MDLEA substantive

offense, and, therefore, it does not have to be submitted to the jury for proof

beyond a reasonable doubt. 304 F.3d 1088, 1109-12 (11th Cir. 2002); see also

Cruickshank, 837 F.3d at 1192 (following Tinoco and reaching the same holding);


                                          3
              Case: 17-13535      Date Filed: 02/12/2019    Page: 4 of 28


Campbell, 743 F.3d at 809 (following Tinoco and Rendon and reaching the same

holding); Rendon, 354 F.3d at 1326-28 (following Tinoco and reaching the same

holding).

      As to the defendants’ fourth argument, in Campbell, we held that the

introduction of a certification of the Secretary of State to establish extraterritorial

jurisdiction under the MDLEA does not violate the Confrontation Clause. 743

F.3d at 806-08; see Cruickshank, 837 F.3d at 1192 (“A United States Department

of State certification of jurisdiction under the MDLEA does not implicate the

Confrontation Clause because it does not affect the guilt or innocence of a

defendant.”). In Campbell, we determined that because the stateless nature of the

defendant’s vessel was not an element of his MDLEA offense to be proved at trial,

the admission of the certification did not violate his right to confront the witnesses

against him. 743 F.3d at 806.

      Based on our precedent, the district court properly exercised jurisdiction in

this case.

                          II. MOTION FOR MISTRIAL

      Next, defendant Valencia argues that the district court abused its discretion

when it denied a motion for a mistrial based on the government’s reference in




                                            4
               Case: 17-13535        Date Filed: 02/12/2019      Page: 5 of 28


closing arguments to a separate drug seizure. 2 Vazquez and Portocarrero adopt

this argument.

                                               A.

       We begin by summarizing the evidentiary context for the prosecutor’s

comments. Over a 36-hour period in November 2016, the U.S. Coast Guard Cutter

Dependable interdicted two separate go-fast vessels, each with three individuals

onboard, trafficking cocaine in international waters off the coasts of Panama and

Costa Rica. The first vessel was seized overnight on November 23 to November

24. The Coast Guard recovered 16 bales of cocaine from the water after the

individuals on the first vessel had jettisoned the bales. This group of individuals

was indicted and prosecuted for this drug trip independently from this case.

       The three defendants in this case were on a second vessel seized during the

day on November 25, about 36 hours after the first vessel was seized. The

defendants in this group were the only individuals charged in this indictment. At

trial, Valencia tried to sow doubt about whether he, Vazquez, and Portocarrero

were trafficking cocaine onboard their vessel. There was testimony at trial that on

November 25 the defendants here had jettisoned 16 bales of cocaine, which the

Coast Guard retrieved from the water. By the time the Coast Guard got to the



       2
       We review for abuse of discretion the denial of a motion for a mistrial. United States v.
McGarity, 669 F.3d 1218, 1232 (11th Cir. 2012).
                                                5
              Case: 17-13535     Date Filed: 02/12/2019   Page: 6 of 28


defendants’ vessel, no cocaine was found onboard the vessel itself. Valencia

therefore attempted to show that the Coast Guard mistakenly attributed the cocaine

from the first seizure to the defendants in this case.

      To that end, Valencia’s defense counsel, over the government’s objections,

repeatedly cross-examined government witnesses about the prior seizure that had

happened 36 hours earlier. The government objected on relevance grounds and

because the questions were beyond the scope of direct examination. Vazquez and

Portocarrero did not object to this line of questioning from Valencia’s defense

counsel, and the district court overruled the government’s objections.

       More specifically, on cross-examination, Valencia’s defense counsel asked

one government witness about how close in time the prior seizure was, whether he

was patrolling in the same area, whether individuals were detained, how many

packages were retrieved, and whether and when the packages were tested for

cocaine. The witness answered that he was involved in another operation with a

go-fast boat overnight on November 23 to November 24, approximately 24 to 36

hours before interdicting the defendants’ vessel. He stated that the prior seizure

occurred in the same area in the Eastern Pacific that he was patrolling and that he

had detained individuals. He stated that there were no drugs on the earlier vessel

because the vessel was sinking when the Coast Guard approached. He answered




                                           6
              Case: 17-13535       Date Filed: 02/12/2019   Page: 7 of 28


that the Coast Guard retrieved 16 bales from the water in the earlier case, and he

tested those bales for cocaine on November 24 and 26.

      Valencia’s defense counsel also asked another government witness whether

he personally was able to find the debris field of packages from the prior seizure on

November 23 to November 24. The witness answered that he personally was not

able to find the debris field, but that the Coast Guard did find the debris field in the

vicinity of where the individuals on the earlier vessel jettisoned the bales. The

witness also stated that he saw at least one individual jettisoning the bales off the

defendants’ vessel in this case.

      Valencia’s defense counsel asked another government witness whether the

packages from the prior seizure were packaged similarly to those from this case

and whether 16 packages were recovered from each seizure. The witness answered

that the bales from the earlier seizure looked very similar and had similar

multicolored packaging to the bales in this case. He stated that there were 16 bales

recovered from the earlier seizure on November 23 to November 24 and another 16

bales recovered on November 25 as part of the second seizure.

      On redirect, the prosecutor invariably tried to make clear that the witnesses

were not mistaken that the cocaine retrieved from the water on November 25 had

come from the defendants’ vessel in this case.




                                            7
              Case: 17-13535     Date Filed: 02/12/2019   Page: 8 of 28


      Notably, in addition to not objecting to the cross-examination by Valencia’s

defense counsel, Vazquez’s defense strategy aligned with Valencia’s in that

Vazquez denied having any cocaine on his boat. Specifically, at trial, Vazquez

testified in his defense that he owned the go-fast vessel and that he had hired

Valencia and Portocarrero to help him flee Colombia to escape death threats from

individuals who had demanded he pay a “tax” on the boat. Vazquez testified that

there was never any cocaine on his vessel and that he did not transport cocaine. In

other words, the cocaine found in the water came from the first vessel seized.

      With this evidentiary context in mind and Valencia’s interjection of the first

vessel into evidence in the trial, we now turn to the prosecutor’s comments in

closing arguments. Responding to Vazquez’s testimony, the prosecutor referenced

the prior seizure and suggested that both go-fast vessels were part of a “concerted

effort” that was “being directed by whoever was orchestrating these deliveries to

Central America.” The prosecutor asserted that the defendants’ vessel “followed

the exact same procedures as that first boat had done,” including attempting to

elude the Coast Guard, jettisoning the cargo, and then scuttling the vessel. These

activities, according to the prosecutor, showed that the defendants “were following

the instructions of the people who hired them and directed their activities,” just like

the individuals on the other vessel. The prosecutor also argued that the 640




                                          8
                 Case: 17-13535       Date Filed: 02/12/2019   Page: 9 of 28


kilograms of cocaine recovered from the water by the Coast Guard came from the

defendants’ vessel and not from the prior seizure the night before. 3

      During the prosecutor’s argument, defense counsel for Valencia reserved a

motion and, once the prosecutor concluded, moved for a mistrial outside of the

presence of the jury. Valencia argued that the government appeared to be trying to

tie the defendants to a broader conspiracy and to hold them accountable for the

first drug seizure. Defense counsel for Vazquez and Portocarrero did not explicitly

object to the prosecutor’s comments or join in Valencia’s mistrial motion on the

record. However, Vazquez’s defense counsel did assist Valencia’s defense counsel

with the argument on the motion.

      As to Valencia’s mistrial argument, the prosecutor responded that he was

simply trying to place the other seizure—which Valencia “interjected into this

trial” and made “a primary feature of his defense”—in context of the overall

scheme.

      After hearing from the parties, the district court found that “an appropriate

curative instruction would ameliorate any potential harm to any defendant” and

that none of the defendants “ha[d] been deprived [of] their right to a fair and

impartial trial.” Valencia’s counsel conferred with the other defense counsel and




      3
          The 16 bales totaled 640 kilograms of cocaine.
                                                 9
             Case: 17-13535     Date Filed: 02/12/2019    Page: 10 of 28


prepared a curative instruction. The prosecutor did not object to the instruction.

The district court then read the curative instruction to the jury as follows:

      During the trial you heard evidence of acts allegedly done by other
      individuals on other occasions that may be similar to acts with which
      the defendants are currently charged. You must not consider any of this
      evidence to decide whether the defendants engaged in the activity
      alleged in the indictment.

      After the prosecutor’s closing argument and the district court’s curative

instruction, defense counsel gave their closing arguments. Vazquez’s defense

counsel argued that the Coast Guard did not see the first bale in the water thrown

off the defendants’ boat, but the Coast Guard immediately attributed it to the

defendants’ boat. Vazquez’s counsel contended that the Coast Guard did not have

any video showing any of the 16 bales of cocaine being thrown off the defendants’

boat. Vazquez’s counsel argued that just because the Coast Guard recovered 640

kilograms of cocaine and Vazquez’s boat was in the proximity of where the

cocaine was recovered did not put that cocaine on Vazquez’s boat or mean that the

cocaine was his.

      Portocarrero’s defense counsel argued that as soon as the Coast Guard saw a

bale in the water, the Coast Guard claimed that the defendants were jettisoning the

bales from their boat and that the bales belonged to the defendants, even though

many of the witnesses did not see bales being tossed off the defendants’ boat and

the video did not record any jettisoning of bales. Portocarrero’s counsel argued


                                          10
             Case: 17-13535     Date Filed: 02/12/2019   Page: 11 of 28


that the conflicting evidence and lack of details in the case showed without a doubt

that nobody was throwing bales off the defendants’ boat. Specifically, he argued

that the Coast Guard could not state how many bales they saw jettisoned off the

defendants’ boat or who was jettisoning the bales, even though the bales were

brightly colored. Portocarrero’s counsel also contended that the physical evidence

showed that the debris field of bales did not trail the defendants’ boat. Also, he

argued that there was no evidence the defendants had cocaine in their boat, as there

was nothing on their boat that could be connected to the cocaine found in the

water. Portocarrero’s counsel argued that if there was cocaine on the defendants’

boat, there would have been evidence of it.

      In turn, Valencia’s defense counsel argued that the jury could consider that

the government witnesses who he questioned about the prior seizure became

defensive or unhappy when he asked them about the prior seizure. Valencia’s

counsel also argued about the similarities between the prior seizure and the instant

case, including that 16 bales were also recovered from the prior seizure and they

had the same packaging as those in this case. Valencia’s counsel argued that the

boat from the prior seizure could have carried 16 bales of cocaine, but the boat in

this case would have been over maximum load. He argued that the boat from the

prior seizure could have carried and jettisoned all 32 bales of cocaine, including

the 16 bales mistakenly attributed to the defendants. He contended that there was


                                         11
             Case: 17-13535      Date Filed: 02/12/2019   Page: 12 of 28


reasonable doubt that Valencia, Vazquez, and Portocarrero were transporting 16

bales of cocaine. Once again, Vazquez’s and Portocarrero’s counsel did not object

to the argument of Valencia’s counsel that the cocaine in the water came from the

first vessel, not the defendants’ boat.

      In the prosecutor’s rebuttal argument, the prosecutor argued that the

government witnesses testified that they did not confuse what happened with the

prior seizure with the instant case.

                                          B.

      The defendants assert that the prosecutor’s reference to the earlier seizure

amounted to the introduction of improper evidence under Federal Rule of Evidence

404(b), for which no notice had been given. We disagree. For starters,

“statements and arguments of counsel are not evidence.” United States v. Lopez,

590 F.3d 1238, 1256 (11th Cir. 2009) (quotations omitted). More importantly, it

was Valencia who interjected the prior seizure, which involved other individuals,

into the trial as part of his defense. Neither Vazquez nor Portocarrero objected to

Valencia’s introduction of evidence about the prior seizure. Indeed, it was only the

government that opposed that effort. Because this evidence was not introduced by

the government and did not concern a prior bad act by any of the defendants, Rule

404(b) and its notice requirements did not apply.




                                          12
             Case: 17-13535     Date Filed: 02/12/2019    Page: 13 of 28


      To the extent the defendants argue more generally that the prosecutor’s

comments in closing were improper suggestions that the two seizures were

connected, they must prove two things: (1) that the remarks were improper; and

(2) that the remarks prejudicially affected their substantial rights. United States v.

Reeves, 742 F.3d 487, 505 (11th Cir. 2014). The prosecutor understandably

desired to refute Vazquez’s story of no cocaine on his boat and to respond to the

considerable testimony Valencia elicited regarding the details of the other seizure

and how similarly the cocaine was packaged. Moreover, the prosecutor had

objected to the defendants presenting evidence about the prior seizure, but the

district court had allowed the evidence, which showed that 16 bales of cocaine

similarly packaged had been seized 36 hours earlier. While one possible inference

was that the second 16 cocaine bales seized came from the first boat, another

possible inference, as the prosecutor argued, was the two vessels were doing the

same activity in the same way and were connected. Given the way the trial

proceeded, we cannot say the prosecutor’s brief comments in closing were

improper.

      Even if we assume arguendo that the prosecutor’s comments were somehow

improper, the defendants have not proved prejudice to their substantial rights. The

district court cured the complained-of remarks through a clear and specific limiting

instruction to the jury. See Lopez, 590 F.3d at 1256 (“If the district court takes a


                                          13
              Case: 17-13535       Date Filed: 02/12/2019      Page: 14 of 28


curative measure, we will reverse only if the evidence is so prejudicial as to be

incurable by that measure.”). The court told the jury that it could not consider the

evidence of the other drug seizure when deciding whether the defendants engaged

in the activity of the second vessel alleged in the indictment. “We presume that the

jury followed the district court’s curative instructions.” Id. And the defendants

“ha[ve] not come close to establishing that the closing argument was so highly

prejudicial as to be incurable by the court’s instructions.” Reeves, 742 F.3d at 506.

Therefore, the district court did not abuse its discretion by denying the defendants’

motion for mistrial.

                           III. CONFLICT OF INTEREST

       The third issue, raised by defendant Portocarrero, likewise concerns the two

seizures. As noted above, the two groups of three defendants were prosecuted

independently. A total of three attorneys were appointed for the six defendants,

with each attorney representing one defendant within each group. 4 Portocarrero

argues that this defense arrangement violated his Sixth Amendment right to

conflict-free counsel because he did not validly waive the conflict and the conflict

harmed his defense. Portocarrero says that the conflict prevented his attorney from




       4
        Attorney Juan Gonzalez represented Portocarrero in this case and a defendant in the
other drug case. Attorney Stewart Abrams represented Vazquez in this case and a defendant in
the other drug case. Attorney Martin Feigenbaum represented Valencia in this case and a
defendant in the other drug case.
                                             14
               Case: 17-13535       Date Filed: 02/12/2019       Page: 15 of 28


attempting to shift blame to the other group of defendants arrested overnight on

November 23 to 24 for the cocaine found in the water on November 25. Vazquez

adopts this argument, but Valencia does not raise this claim.

       A defendant’s right to effective assistance of counsel is violated when the

defendant’s attorney has an actual conflict of interest that impacts the defendant

adversely. United States v. Rodriguez, 982 F.2d 474, 477 (11th Cir. 1993). A

defendant, however, may in some circumstances waive his right to conflict-free

counsel. United States v. Garcia, 517 F.2d 272, 277 (5th Cir. 1975).5 Garcia

provides that, in the case of a potential conflict of interest, the court should conduct

an inquiry, akin to the plea colloquy under Federal Rule of Criminal Procedure 11,

to determine whether a defendant wishes to waive the conflict. Id. at 277–78. A

defendant may waive an actual conflict of interest if the waiver is “knowing,

intelligent, and voluntary.” United States v. Ross, 33 F.3d 1507, 1524 (11th Cir.

1994).

       However, a district court’s failure to comply with Garcia will not require

reversal absent an actual conflict of interest. United States v. Mers, 701 F.2d 1321,

1326 (11th Cir. 1983) (holding that a district court’s violation of Garcia and

Federal Rule of Criminal Procedure 44(c) was harmless error because there was no



       5
       This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                               15
             Case: 17-13535     Date Filed: 02/12/2019    Page: 16 of 28


actual conflict). “Although joint representation of multiple defendants creates a

danger of counsel conflict of interest, the mere fact of joint representation will

certainly not show an actual conflict.” Id. (quotation marks omitted). Rather, an

appellant must demonstrate inconsistent interests and show that the attorney chose

between courses of action that were “helpful to one client but harmful to the

other.” Id. at 1328 (quotation marks omitted). Actual conflicts must have a basis

in fact; hypothetical conflicts are not enough. Id.

      Here, at the time defense counsel were initially appointed, the government

had separately indicted and was prosecuting the seizures of two different go-fast

vessels on different days as two independent cases against three different

individuals in each case. No party or counsel has pointed to any place in the record

before trial where anyone alleged or mentioned that the cocaine found in the water

on November 25 came from the boat seizure overnight on November 23 to 24.

Rather, all of the testimony until Valencia’s counsel cross-examined the

government’s witnesses at trial was that the Coast Guard had seen that cocaine

being thrown from the defendants’ boat on November 25.

      The issue of a potential conflict did not arise until the testimony during the

trial. Thus, we cannot say the district court was required to hold a Garcia hearing

before the trial began. And before sentencing the district court did hold a Garcia

hearing.


                                          16
             Case: 17-13535      Date Filed: 02/12/2019    Page: 17 of 28


      Even if the Garcia hearing was timely enough, Portocarrero and Vazquez

argue that it was substantively deficient. Although they expressly waived any

potential conflict at the Garcia hearing, they allege that the district court did not

ask all of the questions it should have. We need not reach that issue because

Portocarrero and Vazquez have not shown that their attorneys’ dual representation

of the two groups presented any actual conflict. Despite the prosecutor’s brief

reference to a broader conspiracy during closing arguments, the government’s case

against Portocarrero and Vazquez related solely to their own personal acts of

transporting cocaine onboard the vessel on which they were found. They were not

being tried jointly with or for the same offenses as their attorneys’ other clients on

the first vessel. Shifting the blame in Portocarrero’s and Vazquez’s trial to the first

vessel would not have been harmful to Portocarrero and Vazquez, or to the

defendants on the first vessel who were being tried separately. In fact, as

Portocarrero notes, Valencia’s attorney attempted to do just that, despite

representing a client in the other group of defendants on the first vessel.

      Furthermore, Portocarrero’s and Vazquez’s counsel did not object when

Valencia’s counsel cross-examined the government witnesses about the similarity

of the cocaine packaging and other features of the first and second boat seizures.

In fact, Vazquez’s and Portocarrero’s defense counsel later did implicitly shift the

blame to the other clients on the first vessel during their closing arguments.


                                           17
               Case: 17-13535       Date Filed: 02/12/2019       Page: 18 of 28


Vazquez argued that just because the Coast Guard recovered 640 kilograms of

cocaine and Vazquez’s boat was in the proximity of where the cocaine was

recovered did not put that cocaine on Vazquez’s boat or mean that it belonged to

him. Portocarrero’s counsel argued that nobody was throwing bales off of their

boat and there was no evidence that they had cocaine in their boat when the Coast

Guard boarded it. Under the particular circumstances here, neither Portocarrero

nor Vazquez have demonstrated that there was an actual conflict of interest, and,

thus, no reversal is required.6 See Mers, 701 F.2d at 1326.

                             IV. SAFETY-VALVE ISSUES

       As to the fourth issue, Valencia challenges the constitutionality of the

“safety-valve” provisions of 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. Valencia

says that these provisions both unfairly deny benefits to Title 46 defendants, in



       6
         Portocarrero and Vazquez abandoned any argument that an actual conflict existed
relating to any post-trial issues and proceedings. See United States v. Jernigan, 341 F.3d 1273,
1283 n.8 (11th Cir. 2003). In any case, there has been no suggestion that Portocarrero or
Vazquez knew the other group of defendants or were interested in cooperating with the
government against them. Additionally, before sentencing, the district court held a Garcia
hearing; because there is no claim in this appeal that the three defendants’ waivers given for
post-trial issues were deficient, we do not evaluate that Garcia hearing.
        Although affirming in this case, we observe that, in an abundance of caution, the more
careful course next time would likely be for the magistrate judge to consider appointing separate
counsel for all defendants on each boat where (1) the two go-fast boats with cocaine are
interdicted so close in time and geography and (2) two indictments, although separate, were filed
on the same day. A conflict could have arisen here if a defendant on one boat decided to
cooperate with the government and testify against the defendants on the other boat. See Ruffin v.
Kemp, 767 F.2d 748, 749-51 (11th Cir. 1985) (concluding an actual conflict of interest existed
where the attorney represented both defendants Ruffin and Brown and actually offered the
testimony of Brown against Ruffin in exchange for a lesser penalty for Brown).
                                               18
               Case: 17-13535        Date Filed: 02/12/2019       Page: 19 of 28


violation of equal-protection guarantees, and violate the Fifth Amendment by

requiring a defendant to forfeit his right to silence. Portocarrero adopts these

arguments.7

       When the safety valve applies, the district court may impose a sentence

without regard to the statutory minimum sentences that would otherwise limit the

court’s discretion. 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2(a). By its plain terms,

the safety valve applies only to convictions under five specified statutes: 21

U.S.C. §§ 841, 844, 846, 960, and 963. United States v. Pertuz-Pertuz, 679 F.3d

1327, 1328 (11th Cir. 2012). This Court held in Pertuz-Pertuz that, because no

Title 46 offense appears in the safety valve, defendants convicted under Title 46

are not eligible for safety-valve relief. Id. Therefore, defendants convicted of

offenses under the MDLEA, which are Title 46 offenses, are not eligible for

safety-valve relief. See id. at 1328–29. Thus, as a threshold matter, Valencia and

Portocarrero are not eligible for safety-valve relief.

       As to their equal-protection claim, Valencia and Portocarrero argue that

there is no rational basis to exclude Title 46 defendants from the safety valve when

it is available to defendants convicted of drug trafficking within the United States.



       7
        We ordinarily review de novo the constitutionality of a statute, because it presents a
question of law, but we review for plain error where a defendant raises his constitutional
challenge for the first time on appeal. United States v. Wright, 607 F.3d 708, 715 (11th Cir.
2010). The parties debate what was raised in the district court, but we need not decide that issue
because the defendants’ constitutional claims fail in any event.
                                                19
             Case: 17-13535     Date Filed: 02/12/2019    Page: 20 of 28


However, this Court recently held that the safety valve’s exclusion of Title 46

defendants does not violate the equal-protection guarantee of the Fifth

Amendment. United States v. Castillo, 899 F.3d 1208 (11th Cir.), cert. denied,

2019 WL 113114 (Jan. 7, 2019). Applying rational-basis review, we concluded

that Congress had “legitimate reasons to craft strict sentences for violations of the

[MDLEA].” Id. at 1213. Specifically, “[i]n contrast with domestic drug offenses,

international drug trafficking raises pressing concerns about foreign relations and

global obligations.” Id. “Moreover, the inherent difficulties of policing drug

trafficking on the vast expanses of international waters suggest that Congress could

have rationally concluded that harsh penalties are needed to deter would-be

offenders.” Id. Thus, based on Castillo, we reject Valencia’s and Portocarrero’s

equal-protection challenge to the safety valve.

      Valencia and Portocarrero also contend that the safety valve violates Fifth

Amendment protections against self-incrimination by requiring defendants to

provide the government with all information and evidence that they have

concerning the offense. 18 U.S.C. § 3553(f)(5); U.S.S.G. § 5C1.2(a)(5). They

note that, while they were not eligible to be sentenced below the mandatory

minimum, see Pertuz-Pertuz, 679 F.3d at 1328, they could have received a

two-level reduction in their offense level for meeting the five safety-valve criteria.

See U.S.S.G. § 2D1.1(b)(17) (2016).


                                          20
             Case: 17-13535     Date Filed: 02/12/2019   Page: 21 of 28


      Although this Court has not addressed in a published opinion this Fifth

Amendment issue as to the safety valve, we have concluded that U.S.S.G. § 3E1.1,

the acceptance-of-responsibility provision of the Guidelines, does not violate the

Fifth Amendment right against self-incrimination. United States v. Henry, 883

F.2d 1010, 1011 (11th Cir. 1989). “Section 3E1.1(a) is not a punishment; rather,

the reduction for acceptance of responsibility is a reward for those defendants who

express genuine remorse for their criminal conduct.” United States v. Carroll, 6

F.3d 735, 740 (11th Cir. 1993). Several of our sister circuits have concluded that

the same is true for the safety valve in 18 U.S.C. § 3553(f) and U.S.S.G.

§ 5C1.2(a). United States v. Cruz, 156 F.3d 366, 374 (2d Cir. 1998) (conviction

under § 841); United States v. Warren, 338 F.3d 258, 266-67 (3d Cir. 2003)

(conviction under § 846); United States v. Washman, 128 F.3d 1305, 1307 (9th Cir.

1997) (conviction under § 841); United States v. Arrington, 73 F.3d 144, 149-50

(7th Cir. 1996) (same).

      Although the parties briefed the Fifth Amendment issue, we ultimately do

not need to address it given our conclusions above that the safety-valve relief is

unavailable to all Title 46 MDLEA defendants, such as Valencia and Portocarrero,

and that such unavailability does not violate the Equal Protection Clause and is

constitutional. Because Valencia and Portocarrero are not eligible for safety-valve

relief in the first place, we need not consider whether these defendants otherwise


                                         21
               Case: 17-13535        Date Filed: 02/12/2019       Page: 22 of 28


meet the substantive requirements of safety-valve relief or the defendants’

constitutional claim based on the Fifth Amendment.

                            V. MINOR-ROLE REDUCTION

       Finally, Vazquez argues that at sentencing the district court erred in denying

him a minor-role reduction under U.S.S.G. § 3B1.2(b).8 Valencia and Portocarrero

purport to adopt this argument. 9 Unlike § 3553(f) and § 5C1.2(a), MDLEA

offenders may seek a minor-role reduction under § 3B1.2(b).

       As background, Vazquez’s, Portocarrero’s, and Valencia’s presentence

investigation reports (“PSI”) assigned each of them a base offense level of 38,

pursuant to U.S.S.G. § 2D1.1(a)(5) and (c)(1), because their offenses involved at

least 450 kilograms of cocaine, specifically 640 kilograms of cocaine.

       Vazquez received a two-point enhancement under § 2D1.1(b)(3)(C) because

he was the captain of the vessel and a two-point enhancement for obstruction of

justice under § 3C1.1 because he made a series of statements during trial that

contradicted the evidence. As a result, Vazquez received a total offense level of



       8
         We review a district court’s denial of a role reduction for clear error. Cruickshank, 837
F.3d at 1192.
       9
        The government maintains that these adoptions were ineffective because minor-role
reductions are too individualized to be raised by adoption. Cf. United States v. Cooper, 203 F.3d
1279, 1285 n.4 (11th Cir. 2000) (stating that sufficiency arguments are too individualized to be
generally adopted). Valencia’s and Portocarrero’s general adoptions are likely inadequate to
properly raise the issue on appeal, but we need not address that issue because they lack merit in
any event.
                                                22
             Case: 17-13535     Date Filed: 02/12/2019   Page: 23 of 28


42. Portocarrero and Valencia received no enhancements or reductions, and their

total offense level remained at 38.

      Each defendant received zero criminal history points, placing each of them

in criminal history category I. As to Vazquez, with a total offense level of 42 and a

criminal history category of I, he had an advisory guideline range of 360 months to

life imprisonment. As to Portocarrero and Valencia, with a total offense level of

38 and a criminal history category of I, each had an advisory guideline range of

235 to 293 months’ imprisonment. All three defendants also faced a statutory

minimum term of ten years’ imprisonment as to their counts.

      Each defendant objected to his PSI, arguing that he was entitled to a

minor-role reduction. Specifically, Vazquez contended that there was no evidence

that he had any ownership interest in the drugs, any decision-making authority, or

any role other than transportation. Portocarrero argued that he was not the owner

or master of the vessel, was a last-minute addition to the trip, and was the youngest

and most inexperienced of the three men on the boat. Valencia asserted that there

was no evidence that he had any ownership interest in the cocaine or that he was

going to make any money from it.

      At the defendants’ sentencing hearings, each of them renewed the objection

to the lack of a minor-role reduction. Vazquez reiterated that he did not own the

drugs or share in the drugs’ profits. He contended that he did not participate in


                                         23
             Case: 17-13535     Date Filed: 02/12/2019    Page: 24 of 28


planning or organizing the criminal activity or exercise decision-making authority,

as he merely provided transportation for the drugs. Portocarrero asserted that he

was only 20 years old and was a very small part of the operation.

      The district court overruled the defendants’ objections to the lack of a

minor-role reduction because each defendant failed to establish that he was

substantially less culpable than the average participant in the offense.

      After overruling the objections, the district court determined that Vazquez’s

offense level was 42, his criminal history category was I, and his advisory

guideline range was 360 months to life imprisonment. After hearing arguments

and considering the 18 U.S.C. § 3553(a) factors, the district court sentenced

Vazquez to 144 months’ imprisonment as to both of his counts, to run

concurrently, followed by 5 years’ supervised release. The district court noted that

Vazquez’s punishment should be slightly greater than his codefendants based on

his enhancements for being captain of the vessel and obstruction of justice.

      The district court determined that Portocarrero’s and Valencia’s total offense

level was 38, their criminal history category was I, and their advisory guideline

range was 235 to 293 months’ imprisonment. Following arguments from the

parties, the court sentenced both Portocarrero and Valencia to 120 months’

imprisonment as to both counts, to run concurrently, followed by 5 years’

supervised release.


                                          24
             Case: 17-13535      Date Filed: 02/12/2019    Page: 25 of 28


      As to our review of a district court’s denial of a role reduction, we will not

disturb a district court’s findings unless we are left with a definite and firm

conviction that a mistake has been made. Cruickshank, 837 F.3d at 1192. The

court’s choice between two permissible views of the evidence will rarely constitute

clear error, so long as the basis of the trial court’s decision is supported by the

record and the court did not misapply a rule of law. Id. “The defendant bears the

burden of establishing his minor role in the offense by a preponderance of the

evidence.” Id.

      Under § 3B1.2(b), a defendant is entitled to a two-level decrease in his

offense level if he was a minor participant in the criminal activity. U.S.S.G

§ 3B1.2(b). A minor participant is one “who is less culpable than most other

participants in the criminal activity, but whose role could not be described as

minimal.” Id. § 3B1.2, cmt. n.5.

      When evaluating a defendant’s role in the offense, the district court must

consider the totality of the circumstances. Id. § 3B1.2, cmt. n.3(C). According to

§ 3B1.2’s commentary, the factors courts should consider include “the degree to

which the defendant understood the scope and structure of the criminal activity,”

“the degree to which the defendant participated in planning or organizing the

criminal activity,” “the degree to which the defendant exercised decision-making

authority,” “the nature and extent of the defendant’s participation in the


                                           25
             Case: 17-13535     Date Filed: 02/12/2019    Page: 26 of 28


commission of the criminal activity,” and “the degree to which the defendant stood

to benefit from the criminal activity.” Id. The court must consider all of these

factors to the extent applicable, and it commits “legal error in making a minor role

decision based solely on one factor.” United States v. Presendieu, 880 F.3d 1228,

1249 (11th Cir. 2018).

      In United States v. De Varon, we established two principles to “guide the

determination of whether a defendant played a minor role in the criminal scheme:

(1) ‘the defendant’s role in the relevant conduct for which [he] has been held

accountable at sentencing,’ and (2) ‘[his] role as compared to that of other

participants in [his] relevant conduct.’” Presendieu, 880 F.3d at 1249 (quoting

United States v. De Varon, 175 F.3d 930, 940 (11th Cir. 1999) (en banc)). “In

making the ultimate finding as to role in the offense, the district court should look

to each of these principles and measure the discernable facts against them.” De

Varon, 175 F.3d at 945.

      Here, the district court did not clearly err in denying the defendants’ requests

for a minor-role reduction. Under De Varon’s first principle, the inquiry is

whether the defendant “played a relatively minor role in the conduct for which [he]

has already been held accountable—not a minor role in any larger criminal

conspiracy.” Id. at 944. The record shows that all three defendants knowingly

participated in the illegal transportation of a large quantity of cocaine, they were


                                          26
             Case: 17-13535     Date Filed: 02/12/2019    Page: 27 of 28


important to that scheme, and they were held responsible only for that conduct.

See U.S.S.G. § 3B1.2, cmt. n.3(C); De Varon, 175 F.3d at 941-43; see also United

States v. Monzo, 852 F.3d 1343, 1347 (11th Cir. 2017) (considering, as part of the

totality of the circumstances, the facts that the defendant “was responsible only for

his direct role in the conspiracy, and that he was important to the scheme”). While

these facts do not render the defendants ineligible, they support the court’s denial

of the role reduction.

      Further, under De Varon’s second principle, the record supports the district

court’s finding that none of the defendants were “less culpable than most other

participants in the criminal activity.” U.S.S.G. § 3B1.2, cmt. n.5. Vazquez was

the most culpable of the three defendants because he was the master of the vessel

and, according to his own testimony, he recruited Valencia and Portocarrero to

accompany him. While Valencia and Portocarrero appear to have had less of a role

than Vazquez, that fact alone does not make them minor participants. “The fact

that a defendant’s role may be less than that of other participants engaged in the

relevant conduct may not be dispositive of role in the offense, since it is possible

that none are minor or minimal participants.” De Varon, 175 F.3d at 944. And the

defendants here failed to show how they were less culpable than “most other

participants” in the criminal activity. See U.S.S.G. § 3B1.2, cmt. n.5. Based on




                                          27
             Case: 17-13535      Date Filed: 02/12/2019    Page: 28 of 28


the totality of the circumstances, the district court did not clearly err in denying the

defendants minor-role reductions under § 3B1.2.

      Alternatively and as an independent ground for affirmance as to Valencia

and Portocarrero, we note that both Valencia and Portocarrero received a

substantial sentencing variance from their advisory guideline range of 235 to 293

months’ imprisonment to 120 months. The sentencing court did not just

mechanically impose the statutory mandatory minimum but did so only after

considering the defendants’ request for a variance. Nonetheless, 120 months is the

statutory mandatory minimum. See 21 U.S.C. § 960(b)(1)(B) and 46 U.S.C.

§ 70506(a). Thus, any error in the guidelines calculation was harmless as both

Valencia and Portocarrero received the statutory mandatory minimum sentence and

the district court could not have sentenced them to less. See United States v.

Westry, 524 F.3d 1198, 1221-22 (11th Cir. 2008) (finding no error in district

court’s application of firearm enhancement and then concluding, in any event, any

error in guidelines calculation was harmless where application of enhancement did

not affect defendants’ overall sentences).

                                VI. CONCLUSION

      For the reasons stated, we reject the defendants’ challenges and affirm their

convictions and total sentences.

      AFFIRMED.


                                           28